Citation Nr: 9916434	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for lymphadenopathy, to 
include whether it is due to exposure to ionizing radiation 
in service.  

2.  Entitlement to service connection for bilateral 
cataracts, to include whether it is due to exposure to 
ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
February 1959.  Prior to 1957, the veteran served in the 
Naval Reserves.  

This case is currently before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims, (formerly known as the United States Court 
of Veterans Appeals, prior to March 1, 1999).  The Court 
vacated a decision entered by the Board in April 1997, in 
which it was determined that new and material evidence had 
not been submitted to reopen previously denied claims seeking 
service connection for lymphadenopathy and bilateral 
cataracts.  The Court noted in its decision that, after the 
Board issued its decision, the legal standard the Board had 
applied in reaching its conclusion was invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Accordingly, 
the veteran's case was returned to the Board in order for the 
Board to apply the holding in Hodge.  

The Board has undertaken a thorough review of the appellant's 
appeal in light of the significant changes, with respect to 
the law governing the reopening of previously finally denied 
claims, wrought by recent caselaw of both the Court of 
Appeals for Veterans Claims and the Court of Appeals for 
Federal Circuit.  In our review of the claims file at this 
time, we have concluded that, notwithstanding our previous, 
now vacated, decision, the record does not appear to 
satisfactorily demonstrate that the veteran had received a 
previous final denial of a claim of service connection for 
lymphadenopathy and bilateral cataracts.  Rather, the record 
indicates that he has made a continuous effort to prosecute 
his original (November 1991) application for these benefits.

In this regard, it is observed a perfected appeal to the 
Board of a particular decision entered by a Department of 
Veterans Affairs (VA) regional office (RO) consists of a 
notice of disagreement in writing received within one year of 
the decision being appealed and, after a statement of the 
case has been furnished, a substantive appeal received within 
60 days of the issuance of the statement of the case or 
within the remainder of the one-year period following 
notification of the decision being appealed.  In the 
veteran's case, his original claim was denied in a March 1992 
rating action.  A letter he addressed to the "Chief Benefits 
Director" at the VA Central Office in Washington, DC, and 
which was referred to the RO in September 1992, may be 
construed as a notice of disagreement.  A statement of the 
case addressing these claims was issued by the RO to the 
veteran in July 1993, and the veteran submitted a substantive 
appeal regarding this matter later that month.  When the 
procedural facts are viewed in this light, there is no final 
decision which the veteran has to reopen and, therefore, the 
appropriate characterization of the issues on appeal is as 
set forth on the front page of this decision

The Board regrets any confusion this re-characterization of 
the issues on appeal may cause, but we observe that the 
change, in fact, works to the veteran's benefit, since he 
need not now overcome the hurdle of presenting new and 
material evidence to reopen his claim before the Board may 
examine its underlying merits.  Rather, the Board may now 
proceed directly to the merits of the veteran's claims.  

In addition to the foregoing, it appears, from various 
statements submitted by the veteran, including those in 
December 1991, and June 1997, that he also is seeking to 
establish service connection for a number of other 
disabilities he believes to have been caused by his exposure 
to ionizing radiation in service.  These disabilities include 
tumors/growths, pulmonary disease, and a skin rash.  It does 
not appear that these matters have been specifically 
addressed by the RO and, as they are not inextricably 
intertwined with the issues before the Board at this time, 
they are not a proper subject for our review.  Accordingly, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's assertion that he developed lymphadenopathy 
which is related to service, and, in particular, related to 
exposure to ionizing radiation during service, is not 
supported by any competent evidence that would render the 
claim for service connection for that disability plausible 
under the law.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
service connection for lymphadenopathy, as either directly 
due to service or as due to exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of service connection for 
lymphadenopathy, the veteran essentially contends that his 
documented exposure to ionizing X-ray radiation during 
service caused him to develop the disorder.  

As an initial matter, the Board observes that there are no 
complaints or findings regarding lymphadenopathy reflected in 
the veteran's service medical records.  The report of the 
examination conducted at the time of his discharge from 
service, in February 1959, revealed that there were no 
abnormalities on clinical evaluation.  

The veteran's service records do, however, confirm that he 
was exposed to what was estimated as an "accumulative total 
dose" of "46.59r" of "X-ray (radar)" radiation between 
March 1957 and October 1957, while serving at a Naval Air 
Development Unit.  This was apparently an unintentional 
exposure, as it was noted that the veteran was not wearing 
any device by which accurate dosage could be measured at any 
given time, and that actual exposure had ceased before it was 
discovered that there had been X-rays emitted.  The time of 
exposure was also approximate, and was reconstructed from the 
veteran's unit logs.

Following service, the earliest medical record reflecting the 
presence of lymphadenopathy is dated in 1985.  Significantly, 
neither this record nor any subsequently dated treatment 
record contains any professional opinion, by those providing 
the veteran's care, that they considered this disability to 
be related to the veteran's service in general, or to his in-
service X-ray exposure in particular.  

The veteran's firm belief in the merits of his claim 
notwithstanding, it must be determined, as an initial matter, 
whether he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the Court of Appeals for Veterans Claims 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable law and regulation, service connection may 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  With regard to a claim for 
service connection based on exposure to ionizing radiation 
during service, the Court of Appeals for Veterans Claims and 
the Federal Circuit Court have noted that there are three 
ways in which a veteran may establish service connection for 
disability which he or she believes was caused by ionizing 
radiation.  First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), a veteran who participated onsite in testing 
involving the detonation of nuclear weapons, or participated 
in the post-World War II occupation or other duty in 
Hiroshima or Nagasaki, Japan, in 1945-1946, or was interned 
as a prisoner of war in Japan with opportunity for exposure 
to ionizing radiation, and who later contracts one of 15 
listed types of cancer will be granted service connection.  
Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions may be granted service connection for 
one of 24 disorders (radiogenic diseases) listed therein.  
Third, where evidence is presented which traces causation of 
the claimed disability to a condition or event during 
service, direct service connection can be established under 
38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also McGuire v. West, 11 Vet.App. 274 
(1998).

In addition, when it is determined that a veteran was exposed 
to ionizing radiation as claimed, and the veteran 
subsequently develops a radiogenic disease, the claim, before 
its adjudication, shall be referred to the Under Secretary 
for Benefits for consideration as to whether the disease 
resulted from exposure to ionizing radiation in service.  If, 
however, it is determined that the veteran was not exposed to 
ionizing radiation as claimed, or that he did not develop a 
radiogenic disease, or it did not become manifest within 
applicable periods, it shall not be determined that the 
disease resulted from exposure to ionizing radiation under 
such circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), 
(5), and 38 C.F.R. § 3.311(c).  

As indicated above, there is no medical evidence showing the 
presence of lymphadenopathy during service, or until 
approximately 25 years after service.  Similarly, there is no 
medical evidence of record showing that lymphadenopathy in 
general, or the veteran's condition in particular, is linked 
to exposure to radiation.  It is not listed among the 
diseases set out in statutory law and regulations for which 
service connection is presumed under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), and it is not considered a 
radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b), which would otherwise require an opinion from the 
VA Under Secretary for Benefits regarding whether the 
disorder resulted from radiation exposure in service.  

With further regard to the latter regulation, 38 C.F.R. § 
3.311 provides a list of diseases which are not presumed to 
be service-connected, but as to which "special procedures to 
follow" in evidentiary development were established for 
claims of service connection based upon exposure to ionizing 
radiation.  This regulation does not assure that such a claim 
will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet.App. 145, 148 (1999) 
(en banc).  The Board would also note that, while the 
veteran's appeal was pending, effective September 24, 1998, 
38 C.F.R. § 3.311(b)(2) was amended to add prostate cancer 
and "any other cancer" to the list of radiogenic diseases 
at 38 C.F.R. § 3.311(b)(2).  63 Fed. Reg. 50,993-50,995 
(Sept. 24, 1998).

Under the foregoing circumstances, the requirements for a 
well-grounded claim for service connection for 
lymphadenopathy, as set out in the judicial precedents in 
Elkins and Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991), have not been met.  There is simply no 
competent evidence linking the veteran's lymphadenopathy, 
first shown decades after service, to service, or to any 
radiation exposure in service.  In view of this, the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for this 
disability is well grounded.  In the absence of a well-
grounded claim, there is no duty to assist the veteran 
further in the development of the claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993); Grivois v. Brown, 6 Vet.App. 136 (1994).  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for 
lymphadenopathy must be denied.  See Epps v. Gober, supra.

In reaching this conclusion, the Board has also considered 
the voluminous documents the veteran has submitted in 
connection with his claim.  They have included newspaper 
articles, information regarding another veteran with 
radiation exposure similar to that of the appellant, and 
scientific literature regarding the hazards that exist from 
exposure to radiation.  In our review of these documents, 
however, we have been unable to find, and neither the veteran 
nor his representative has identified, any which discussed 
the existence of an etiologic relationship between exposure 
to radiation and the development of lymphadenopathy.

Although we are aware of the veteran's sincerely held belief 
that it was his radiation exposure in service that caused him 
to develop lymphadenopathy, he has not shown that he is 
technically competent to offer a meaningful opinion on that 
question.  As indicated above, when the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra. 


ORDER

Service connection for lymphadenopathy is denied.



REMAND

Regarding the veteran's claim for service connection for 
bilateral cataracts, it is observed that posterior 
subcapsular cataracts is listed as a radiogenic disease under 
the provisions of 38 C.F.R. § 3.311(b)(2).  Thus, if the 
evidence were to show that the veteran was exposed to 
ionizing radiation during service, that he has this 
disability, and that it first became manifest 6 months or 
more after exposure, it would be necessary to refer the 
veteran's claim to the Under Secretary for Benefits for an 
opinion regarding whether the disability resulted from 
exposure to radiation in service.

As indicated above, the veteran's service records confirm 
that he was exposed to ionizing radiation during service.  
The evidence also shows that the veteran's claims file was 
referred to the VA Director, Compensation and Pension 
Service, pursuant to the provisions of 38 C.F.R. § 3.311(b).  
This apparently took place because of the presence of 1991 VA 
optometry medical records reflecting that the veteran had 
"PSC," which the RO interpreted as posterior subcapsular 
cataracts.  The veteran's claims file was returned to the RO, 
however, before any opinion was obtained regarding whether 
the veteran had developed cataracts as a result of his 
exposure to radiation.  This appears to have been done 
because there was also associated with the file a September 
1992 statement from a private physician, who had apparently 
performed cataract surgery on the veteran the previous month.  
Unfortunately, this physician did not identify whether the 
veteran had posterior subcapsular cataracts.  Therefore, it 
was requested that the veteran undergo examination so as to 
determine whether in fact, he had posterior subcapsular 
cataracts.  

In May 1994, the veteran underwent an examination for VA 
purposes, as requested by the Director, Compensation and 
Pension Service.  The report from that examination, however, 
failed to include any comment as to whether the veteran had 
posterior subcapsular cataracts.  In June 1994, the veteran's 
claims folder was returned to the examiner to have her 
specifically indicate whether the veteran had this 
disability.  She responded, stating "The patient above has 
no evidence of posterior subcapsular cataracts."  

Although this examiner's response is clear enough on its 
face, the fact nevertheless remains that there are VA 
outpatient treatment records, dated in 1986 and in April 
1991, showing that the veteran was considered to have 
posterior subcapsular cataracts at those times.  (This 
assumes that "PSC" is an abbreviation for posterior 
subcapsular cataracts.)  The evidence also indicates that the 
veteran underwent cataract surgery in 1992 (although the 
records of that surgery have not been obtained).  Given that 
the June 1994 VA physician's opinion regarding the existence 
of posterior subcapsular cataracts was stated in the present 
tense, it could be a technically accurate statement, but not 
a meaningful one in the context of this claim.  (The veteran 
could indeed have had posterior subcapsular cataracts at one 
time, but they may have been surgically removed, so that he 
currently does not have them.  Clearly, a claim for service 
connection for posterior subcapsular cataracts, caused by 
exposure to radiation in service, would not be denied simply 
because the veteran had the condition properly treated.)  
Accordingly, the veteran's claims file should be reviewed 
again, and the physician who conducts that review should set 
forth whether the veteran currently has, or ever had, 
posterior subcapsular cataracts. 

Prior to obtaining this opinion, however, the RO should 
attempt to ensure that all of the pertinent records relating 
to the treatment of the veteran's eyes have been associated 
with the claims file.  Therefore, the RO should also attempt 
to obtain the records of the private physician who apparently 
performed cataract surgery on the veteran in 1992, as well as 
the records of Dr. Leo Chylack at Brigham and Women's 
Hospital, to whom the veteran, according to a September 1997 
statement, was referred for an eye evaluation.  

Once the preceding steps have been taken, it will then be 
necessary to determine whether any additional development as 
required by the provisions of 38 C.F.R. § 3.311 should be 
undertaken, and then a decision must be entered as to whether 
the veteran's claim may be allowed.  Only then should the 
case be returned to the Board, if the claim remains denied.  

Under the circumstances described above, this case is being 
remanded to the RO for the following action:

1.  The RO should ask the veteran to identify those 
locations at which he has received any treatment 
for cataracts since service.  Upon receipt of the 
veteran's reply, the RO should identify those whose 
records are not currently associated with the 
claims file, and then attempt to acquire them.  For 
any private source of treatment the veteran 
identifies, and in particular Richard M. Low, MD, 
of Eye Health Services and Dr. Leo Chylack of 
Brigham and Women's Hospital, he should be asked to 
provide appropriate authorization to the RO to 
ensure that these records may also be obtained. 

2.  Next, the veteran's claims file should be 
referred to the VA physician who conducted the eye 
examination of the veteran in May 1994, if she is 
still available, or, in the event she is not 
available, to another physician competent in the 
field relating to disabilities of the eye.  This 
physician should be asked to review the claims file 
and enter an opinion as to whether the veteran has, 
or has ever had, posterior subcapsular cataracts.  
If the answer to this question is in the negative, 
the physician should account for those optometry 
records reflecting the presence of "PSC."  In any 
case, however, the opinion should be supported by 
references to specific findings in the record and, 
if it is determined that an examination of the 
veteran is necessary, that should be so arranged.  
A notation to the effect that a review of the 
record was accomplished should be included as part 
of any report provided.

3.  If, as a result of the development requested in 
the preceding paragraphs, it is found that the 
veteran now has, or has had, posterior subcapsular 
cataracts, or that the cataracts he does have are 
shown by competent scientific or medical evidence 
to be a radiogenic disease, the RO should refer the 
case to the Under Secretary for Benefits in 
Washington, DC, pursuant to the provisions of 
38 C.F.R. § 3.311(b).  Upon return of the case from 
the Under Secretary to the RO, the RO should 
readjudicate the veteran's claim for service 
connection for bilateral cataracts.  If that claim 
continues to be denied, the RO should issue to the 
veteran and his representative a supplemental 
statement of the case concerning all evidence added 
to the record since the last supplemental statement 
of the case was issued in November 1994.  The 
veteran and his representative should then be given 
an opportunity to respond, and the case returned to 
the Board for further appellate consideration, if 
otherwise in order.  

4.  If as a result of the development requested in 
paragraphs numbered 1 and 2 above, it is shown that 
the veteran does not have, and never has had, 
posterior subcapsular cataracts, or that the 
cataracts the veteran does have or has had are not 
shown by competent scientific or medical evidence 
to be a radiogenic disease, the RO need take no 
further development, but may simply enter its 
determination as to whether service connection is 
warranted for bilateral cataracts.  If that 
decision is adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case concerning all evidence added 
to the record since the last supplemental statement 
of the case was issued in November 1994.  The 
veteran and his representative should then be given 
an opportunity to respond, and the case returned to 
the Board for its review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

